Citation Nr: 1227869	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  04-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appeal was later transferred to the Newark, New Jersey RO.

In August 2007, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed.  In November 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand.  In June 2009, October 2010, and November 2011, the Board remanded the case for additional development.  It has since returned to the Board.  


FINDING OF FACT

The preponderance of the evidence is against finding that any current left knee disability is related to active military service, or proximately due to or the result of service-connected disability; and there is no evidence of compensably disabling left knee arthritis within one year following discharge from active service.  


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated during service; left knee arthritis may not be presumed to have been incurred therein; and a left knee disorder is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2001 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In October 2006, VA provided notice of how disability ratings and effective dates are assigned.  The case was most recently readjudicated in the April 2012 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims file contains available service treatment records.  VA was unable to obtain the Veteran's discharge examination.  A Formal Finding of Unavailability was completed in March 2011 and the Veteran was notified of same.  The claims folder also contains various VA medical records and Social Security Administration records.  

The Veteran was provided VA examinations in June 2002 and January 2004, with an opinion secured in June 2005.  In the October 2008 joint motion, the parties concurred that the examinations of record were inadequate.  The Veteran was subsequently scheduled for examinations on various occasions but failed to report.  In January 2012, however, the Veteran reported as scheduled and additional examination and opinion were obtained.  

In the June 2012 written brief, the representative suggested it would seem "plausible" that the Veteran's left knee condition was either caused or aggravated by the previously service-connected condition.  The representative insisted that the Board remand the claim for another VA examination to determine if the Veteran's left knee disability was at least as likely as not related to his service-connected back disability.  

The Veteran is currently service-connected for a low back disability, evaluated as 20 percent disabling.  On review, the record does not contain any competent evidence suggesting a relationship between the Veteran's service-connected back disability and his claimed left knee disability.  Throughout the course of this appeal, the Veteran has argued that his left knee disability is related to an in-service injury.  The Board finds no basis for requesting additional opinion based on speculative and unsupported statements.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran provided testimony at a local hearing in January 2005 and has had the opportunity to submit evidence and argument in support of his claim.  In sum, there is no evidence of any error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background

Service treatment records show that the Veteran was seen on July 5, 1990 with a complaint of left knee pain after he fell on his knee during a game of volleyball a month earlier.  He was felt to have a possible meniscal tear.  On July 20, 1990, he was seen for a follow-up and he complained of pain when running.  Examination revealed edema and tenderness on palpation.  Range of motion was full.  No further complaints are shown during service and a separation examination is not of record.  

In September 2001, the Veteran underwent a VA physical therapy evaluation.  He reported that he was a power lifter during service and hurt his knee while squatting and lifting.  Knee strength was normal.

In September 2001, the Veteran underwent magnetic resonance imaging (MRI) of the left knee.  No definite meniscal tear was seen.  

At a June 2002 VA examination, the Veteran reported that he was a warehouse furniture mover and his job entailed loading trucks and moving furniture at the warehouse.  Previously, he was a landscaper.  The Veteran reported a history of falling on his left knee while in a volleyball game in June 1990.  Following examination, the diagnosis was left knee patellofemoral pain syndrome with lateral tracking of the left patella.  With respect to whether any current left knee disorder was due to an injury received in the service, based on the history with service records dating back to July 1990, the examiner noted there was a lapse of approximately 10 years from the time of the claimed initial injury to the left knee to the 2002 presentation for evaluation at that facility.  Based on these factors, the examiner was unable to establish a definite causal relationship.  

At a January 2004 VA examination, the Veteran reported constant dull aching pain since his July 1990 knee injury in service.  He reported working in landscaping for the prior eight years, and described episodes of knee buckling and occasional clicking.  He denied locking.  Following physical examination, the impression was left knee pain with possible internal derangement.  The examiner discussed various radiology findings and noted that it was likely that the Veteran has a predisposition to degenerative changes of the knee and that whether or not this was causally related to the incident in 1990 would be determined when a MRI was accomplished.  

A February 2004 left knee MRI showed instrasubstance degeneration of the posterior horn of the medial meniscus, discoid lateral meniscus, grade one chondromalacia of the patella, and small effusion.  

In June 2005, a VA examiner opined that the Veteran's left knee disorder was a patellofemoral syndrome and not a meniscal tear.  It was noted that the February 2004 MRI showed minimal degeneration of the posterior horn of the medial meniscus, but no frank tear was seen.  

At his January 2005 RO hearing, the Veteran testified that he had an ice pack pump that was issued by the VA for his left knee.  The Veteran indicated that he worked as a landscaper which aggravated his knee.  He testified that there were no treatment records from 1990 until 2001 concerning his left knee because he could not afford to go to the doctor.  

VA treatment records from 2003 to 2007 show complaints of bilateral knee pain.

Social Security records indicate the Veteran was disabled from November 2000 to February 2002 due to a back disorder.  

A May 2006 statement from Dr. J.W. indicates that the Veteran was under his care for a left knee disability.  The physician indicated that the Veteran was a door gunner while in the service and had to jump in and out of a helicopter all of the time.  Dr. W. noted that the Veteran complained of pain and discomfort in the knee at that time.  Dr. W. indicated that the Veteran on examination showed a small tear of the medial meniscus posterior horn and he believed that there was a probability that the appellant had injured his knee while in the military service.  

The Veteran most recently underwent a VA examination in January 2012.  The diagnoses following examination were chronic knee pain syndrome and chronic patellofemoral pain syndrome.  The Veteran claimed that a 1990 knee injury led to two knee arthroscopies and a subsequent knee replacement in 2008, with residual disability.  Following examination and review of the claims folder and patient history, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The following rationale was provided in support of this opinion:

The claimed injury to the knee occurred in 1990.  At that time no diagnostic studies were obtained.  There was an initial evaluation at the infirmary a single follow up evaluation documented.  The [V]eteran was then discharged several months later, and has no documentation of having sought treatment for his knee for 10 years.  During the intervening 10 year period the [V]eteran states he worked in a warehouse as well as a landscaper and did have continued symptoms.  Subsequent to this he presented for treatment with complaints of knee pain which he related to the injury in 1990.  Diagnostic studies obtained at this time include an MRI in 2001 which showed degeneration of meniscus an[d] no tears, x-rays [June 2002] which were interpreted as normal, x-rays [March 2004] interpreted as no evidence of degenerative disease, and MRI 2004 as having no meniscal tears, grade 1 chondrosis patellofemoral joint and discoid lateral meniscus.  Based on objective studies performed as long as 14 years after the injury which do not reveal any significant findings, I feel it is less likely than not that the claimed condition is related to military service.  These studies fail to show any knee condition that would be consistent with the patients prolonged and continued symptoms.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for arthritis if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Evidence of record shows that the Veteran injured his left knee during service in 1990 and that he has a current left knee disability.  The question, however, is whether his current disability is related to active military service or events therein.  Shedden.  

As discussed, pursuant to the joint motion, the parties agreed that the VA examinations then of record (June 2002, January 2004, and June 2005) were inadequate.  Thus, the Board declines to find them probative.  

In support of his claim, the Veteran submitted a positive opinion from Dr. W.  This opinion, however, appears to be based on the Veteran's report that he was a door gunner and jumped in and out of a helicopter all of the time.  The Veteran's DD Form 214 indicates that he worked in supply stock control and service records do not document complaints as a result of door gunner duty.  It is apparent that Dr. W. did not review the Veteran's service records as he would have seen the appellant was treated for his left knee after he fell during a volleyball game.  

"Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner does not constitute 'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Additionally, the Board is not required to accept a medical opinion based on an inaccurate factual premise and on review, the statement from Dr. W. is inadequate to establish a causal connection between any current left knee disability and military service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or that are contradicted by other facts of record).  

As discussed, the January 2012 examiner provided a negative opinion.  On review, this opinion is considered highly probative.  The examiner reviewed the claims file and the opinion was supported by an adequate rationale, to include consideration of the Veteran's reported history.  

With regard to the Veteran's reported history, the Board notes he is competent to report left knee pain and continuing symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  In assessing the credibility of his statements, the Board observes that he has provided various versions as to how his knee was injured (volleyball, power lifting, and door gunner duty), and his reports of continued symptoms do not appear consistent with the radiology findings as noted by the January 2012 examiner.  Additionally, although the Veteran reported he could not seek medical care following service due to lack of insurance, there was a significant length of time between the injury and any documented post-service complaints and treatment.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board has considered the Veteran's contentions that he has a current left knee disability as a result of his in-service injury, but notes that as a layperson, he is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In summary, the most probative evidence of record preponderates against finding a chronic left knee disorder during service and the most probative evidence preponderates against finding a causal connection between any current left knee disability and active military service.  Thus, direct service connection is not warranted.  

There is no evidence of compensably disabling left knee arthritis within one year following discharge and service connection on a presumptive basis as a chronic disease is also not warranted.  

In considering the claim, the Board acknowledges the representative's assertions regarding secondary service connection.  The record, however, does not contain any competent evidence suggesting that any current left knee disability is proximately due to or aggravated by a low back disability.  As a layperson, the representative is not competent to provide an opinion regarding secondary service connection.  Woehlaert.

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


